Mr. Justice Shurtleee dissenting: I cannot agree with the conclusion arrived at by the majority opinion of this court. The parties were adjoining landowners, having inclosed fields for the pasturing of stock. There was no evidence that the bull had any vicious tendencies or was known to be ‘ ‘breachy. ’ ’ There was testimony tending to show that the fence dividing the two pastures was a partition or division fence, and the case was tried by both parties on that theory. The amount of the judgment is not large, but the construction given to section 20, ch. 54, Bev. St. [Cahill’s Ill. St. ch. 54, ft 20] and the instruction given for appellee, cited in the majority opinion, are so at variance with the long and unbroken line of decisions, not only of this court but of the Supreme Court of this State, that I cannot concur in the same. Some confusion .may have been caused by appellant’s argument that section 20 of chapter 54 (the Fence Law) has been repealed by later acts or by implication. This is not the exact construction to be given to section 20. In the early history of the State, owing to the large amount of vacant and prairie land lying unoccupied and unused, it was held in Seeley v. Peters, 10 Ill. (5 Grilm.) 130, and other cases, that the principles of the common law as to stock running at large were not adaptable to this new, unsettled condition, and that the common law was. not in force and that stock could lawfully run at large, and that it was the duty of the crop raiser to construct a lawful fence to protect his crops from stock running at large. Under the common law, the owner of stock was required to inclose his stock and was liable for any damages done by his stock, while at large, or committing a trespass and it was the same as a trespass by the owner. Later, and as the State became more densely populated, and, “by the statute now in force (chapter 8, Bevised Statutes, passed in 1874, which is, in effect, sections 1 and 2 of the Act of 1871-2 rewritten), a radical change was made.” Bulpit v. Matthews, 145 Ill. 352. It was made unlawful for stock to run at large and section 1 of the Act of 1874 imposed a penalty upon any person suffering or permitting domestic animals to run at large within this State, except when authorized as in that act provided. Section 2 provided for submitting the question of permitting animals to run at large to a vote of the electors of the county. Section 3 related to the form of the ballot, etc. Bulpit v. Matthews, supra, page 353. This had the effect of placing the subject of the control of domestic animals under the common law in all places, except in counties which, by vote, permitted such domestic animals to run at large. Bulpit v. Matthews, supra. Chapter 8 of the Revised Statutes has since been amended so that at the present time it is unlawful in any case for domestic animals to run at large, the right of counties, by vote, to become exempt from such law having been repealed. As to section 20, ch. 54 (the Fence Law) of Illinois, cited in the majority opinion, the right to bring a suit for damages, if any domestic animal shall break into any person’s inclosure, “the fence being good and sufficient, the owner of such animal or animals shall be liable, in an action of trespass, to make good all damages, ’ ’ etc. This section was passed when it was lawful for domestic animals to run at large and it may be conceded that it is still the law of Illinois and applies to all “animals running at large” but does not apply in this case, as I think the Supreme Court has made plain. In McCormick v. Tate, 20 Ill. 334, the court held on page 338: “By the common law, every man was bound to keep his cattle on his own land, or respond in damages for their trespasses. And it was one of its rules, that no man is bound to fence his close against an adjoining field, but every man is bound to keep his cattle in his own field at his peril. Rust v. Low, 6 Mass. 91. * * * But this legal obligation might be changed by prescription and by covenant. And in this State it can be done under the statute regulating partition fences. • If parties desire to avoid the common-law duty in cases of adjoining fields, they may do so under our statute by compelling contribution for the erection and maintenance of such a fence. This statute does not abridge individual rights, but permits any one to fence his land in his own way, or when a fence has become a division fence, compels both parties to contribute equally to its support, which is eminently just.” In Osburn v. Adams, 70 Ill. 291, a case where there was a division or partition fence, on a suit brought to recover damages for crops destroyed by stock, the appellee recovered judgment. In this case the court instructed the jury: ‘‘ That, if they found the fence, appellee was bound to keep in repair, was defective and the animals went over such defective fence, and did the damage, appellee could not recover.” The court held that the issue was fairly presented. It will be seen that the whole subject of partition fences was a matter of statutory enactment in Illinois as early as 1858 and changed and modified the common-law rule and section 20 of chapter 54, Rev. St. as to domestic animals breaking into an inclosure, where there is a division or partition fence. The whole subject is discussed in D’Arcy v. Miller, 86 Ill. 102. On page 104, the court reiterates what it had said in McCormick v. Tate, supra, and adds: “If, then, the line fence was a partition fence, before appellee could recover damages for crops destroyed by appellant’s stock, the law required him to prove that appellant’s stock came through that part of the partition fence belonging to appellant. Or if appellant’s stock passed through the line fence belonging to each party, then it would devolve upon appellee to prove the amount of damages occasioned by the stock passing through appellant’s portion of the fence, in order to recover for that part of the damages sustained. After a partition fence was established between the parties’ lands, the common law, which required adjoining owners to each keep his stock upon his own land, was no longer in force. Appellee was, therefore, bound to show, before a recovery could be had, that the damages sustained were not occasioned by his own negligence; in other words, that the stock that damaged the crops did not pass through appellee’s own defective fence.” It is plainly seen that in cases where a partition fence has been agreed upon, the rule of the common law does not apply, and neither does section 20 of chapter 54 apply, because the parties have agreed among themselves or covenanted to maintain a legal or lawful fence, and each is only liable for his own negligence in that behalf. Section 20, supra, is still in force as to stock running at large. From these holdings by the Supreme Court of this State, it has been held, by an unbroken line of decisions in the Appellate Courts and is understood and followed by the bench and bar of this State, that the law in this respect is: “In order to recover for trespasses occasioned by stock passing through a division fence, certain portions of which are to be kept up by each proprietor, the injured party is required to show either that the stock passed through that portion of the fence which it was the duty of the other landowner to maintain, and which duty was omitted or neglected, or that the stock passed through his own portion of the fence at a point where such fence was good and sufficient to turn stock even to some extent unruly.” The latter situation, being upon the theory that the party injured has not been negligent, which makes the breach of defendant’s animal a trespass chargeable to the owner of the animal. Selover v. Osgood, 52 Ill. App. 263; Walters v. Stacey, 122 Ill. App. 660; Bohlen v. Whitehouse, 159 Ill. App. 305; Albright v. Bruner, 14 Ill. App. 319; McNeer v. Boone, 52 Ill. App. 182. All of which cases, except Albright v. Bruner, have been decided by this court. In the light of these decisions* the instruction quoted in the majority opinion, given to the jury, being a peremptory instruction, was clearly erroneous and did not state the law correctly. In the opinion of the writer, the very great preponderance of the evidence showed that there was a partition fence and that defendant’s part of the fence was a good and lawful fence; and in this state of the proof the instruction was in effect a peremptory instruction to find a verdict for the plaintiff. There was no dispute but that defendant’s bull went through or over the fence somewhere and committed the damage. In the opinion of the writer, the preponderance of the evidence was very strongly in favor of the appellant and the verdict for appellee can only be accounted for by the giving of plaintiff’s second instruction and the judgment should be reversed and remanded.